ICJ_091_ApplicationGenocideConvention_BIH_SCG_1995-03-21_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE
c. YOUGOSLAVIE {SERBIE ET MONTENEGRO))

ORDONNANCE DU 21 MARS 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 21 MARCH 1995
Mode officiel de citation:

Application de la convention pour fa prévention et la répression
du crime de génocide, urdennance du 21 mars 1995
CET. Recucil 1995, p. 80

Official citation :

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 21 March 1995,
LC. Reports 1995, p. 80

| M° de vente:
ISSN 0074-4441 | Sales number 658
ISBN 92-1-070721-5 |

 
80

INTERNATIONAL COURT OF JUSTICE

YEAR 1995 1995
2: March
Gereral List
21 March 1995 No. 9:

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
t. YUGOSLAVIA (SERBIA AND MONTENEGRO})

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order made by the President of the Court on
16 April 1993, whereby he fixed 15 October 1993 as the time-limit for the
fiing of the Memorial of Bosnia and Herzegovina and 15 April 1994 as
that for the filme of the Counter-Memorial of Yugoslavia (Serbia and
Monicnegro},

Having regard to the Order made by the Vice-President of the Court
on 7 October 1993, whereby he extended to 15 April 1994 the time-limit
for ihe filing of the Memorial of Bosnia and Herzegovina and extended
to 15 April 1995 the time-limit for the filhng of the Counter-Mcmorial of
Yugoslavia (Serbia and Montenegro};

Whereas the Memorial of Bosnia and Herzegovina was duly filed
within the extended time-limit;

Whereas the Agent of the Respondent, by a letter with Annex dated
9 February 1995, received by facsimile in the Registry on the same day,
requested the Court, for reasons stated in that letter, to extend until
15 November 1995 the time-limit for the fling of the Counter-Memorial

4
APPLICATION OF GENOCIDE CONVENTION {ORDER 21 IIT 95) 81

of his Government; and whereas the Registrar immediately transmitted a
copy of that letier and of its Annex to the Agent of the Apphcant;

Whereas (he Agent of the Applicant, by a letter dated 8 March 1995,
received by facsimile in the Registry on ihe same day, let it be known that
his Government considered, for reasons stated in that leiter, thai the
Court ought not 10 grant the request for an extension of the time-limit as
submitted by Yugoslavia (Serbia and Montenegro),

Extends to 30 June 1995 the time-limit for the filing of the Counter-
Memorial of the Government of the Federal Republic of Yugoslavia
(Serbia and Montenegro); and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Tague, this twenty-first day of March, one thousand
nine hundred and ninety-five, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Bosnia and Herzegovina and the Government of the
Federal Republic of Yugoslavia (Serbia and Montenegro), respectively.

‘Signed; Mohamme AAO,
(Signed; Mol d Bran
President.

‘Signed; Eduardo VALUNCIA-OSPINA,
Registrar,

wn
